DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 04/17/2015 and 04/24/2015.  It is noted, however, that applicant has not filed a certified copy of the KR10-2015/0054719 and KR10/2015-0058107 applications as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1 and not to limit the scope of the claims, the prior art of record fails to teach or suggest the limitation of when processing the SLT, if both the second field (i.e., SLS_session_present) and third field (i.e., broadcast_components_present) have a value of ‘1’, whether the first field (i.e., SLS_source_IP_address_present) indicates that if both the second field (i.e., SLS_session_present) and third field (i.e., broadcast_components_present) have a value of ‘1’.  Claims 2 and 5-17 are allowed by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10715859 (Kwak et al.) – Methods for transmitting and receiving a broadcast signal where bootstrap signaling information is provided by means of a service list table (SLT) that is expressed as an XML document having elements such as BroadcastSignaling and @slsSourceIpAddress among many others.  Service signaling provides service discovery and description information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452